DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claims 13 and 19 are sufficient to overcome the rejection grounds under 35 U.S.C. 112(b) of claims 13 and 19 set forth in the prior Office action.
Applicant’s amendment to claim 20 is sufficient to overcome the portion of the rejection grounds under 35 U.S.C. 112(b) with respect to antecedent basis of “said step of pretreating”, but it does not address the antecedent basis for “the iron solution” set forth in paragraph 7 of the prior Office action.  Thus, the rejection of claims 19 and 20 under 35 U.S.C. 112(b) is maintained.
Applicant’s amendment to claim 1 is sufficient to overcome the rejection grounds of claim 1 under 35 U.S.C. 102 based on Veglio et al set forth in the prior Office action.
Applicant’s amendment to claim 16 is sufficient to overcome the rejection grounds of claim 16 under 35 U.S.C. 103 based on Meikrantz et al and Li et al set forth in the prior Office action.
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. With respect to the rejection grounds combining Meikrantz et al with Veglio et al (in rejecting claim 2 in the prior Office action), Applicant has argued that Meikrantz et al fail to teach separating the filter media from the casing.
Note that claim 1 recites the steps of “processing the industrial filters, including the step of separating the casing from the filter media; digesting the filter media to transfer the at least one metal trapped in the filter media into a solution”.  Nothing in the language of claim 1 requires the processing and digesting steps to be performed at different steps and the Office considers the simultaneous performance of the digesting and processing steps, as is suggested by Meikrantz et al, is within the 
Note that claim 16 recites the steps of “processing the industrial filters in preparation for digestion to separate the filter media from at least one of an outer casing, and end cap or an inner casing” (emphasis added) and “digesting the industrial filters by placing the filter media into an acidic solution” (emphasis added) require separation of the filter media from a portion of the filter casing prior to digestion, which is different in scope from claim 1.  
In view of the changes in claim limitations to claims 3 and 16 noted above, the rejections have been withdrawn.  However, also in view of the new claim limitations, further search was conducted, resulting in new grounds of rejection being made in view of ter Haar (US 5,274,906).  
Additionally, the Office wishes to pre-empt an argument that Meikrantz et al teaches away from sequentially performing the processing step and the digesting step.   Meikrantz et al do not teach that sequential performance of these steps could not occur, only that (1) sequential performance of these steps existed in the art prior to their disclosure and (2) an advantage existed in performing the steps simultaneously.  This does amount to a teaching away as set forth in MPEP § 2141.02.VI. because it does not indicate that the sequential performance of the two steps would not be suitable for recovery of the recyclable material, only that the in situ digestion provided advantages over the sequential steps.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the iron solution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Further examination of claim 20 will be based upon the assumption that claim 18 recites a step of “forming an iron solution”.  Claim 21 is rejected solely due to its dependence on claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Veglio et al (“Recovery of valuable metals from electronic and galvanic industrial wastes by leaching and electrowinning”) in view of Meikrantz et al (US 4,995,916).
Veglio et al disclose a method of recovering heavy metals from a waste material (a treatment to recover metals from electronic and galvanic wastes; abstract): collecting the waste material (several waste samples were collected; page 246, left column, fifth paragraph, lines 1-3); processing the waste material (the solid (waste) was washed with distilled water, dried at 80 degrees C for 24 hours, ground and stored; page 246, right column, second paragraph, lines 1-2); digesting the processed waste material into a solution (the dried sludge (solid waste) was leached (digested) in a sulfuric acid solution; page 246, right column, third paragraph, lines 1-5); and electrodepositing a first metal from the solution 
Veglio et al imply (see page 246, left hand column, third paragraph) that the industrial waste was a solid sludge formed as a precipitate comprising heavy metals.
Veglio et al fail to disclose how the solid precipitate was isolated from the solution, and thus fails to expressly teach the waste material being industrial filters.  
Meikrantz et al teach (see abstract, col. 1, lines 12-46 and col. 3, lines 16-27) a method of recovery of heavy metals from industrial waste comprising an industrial filter (phenolic resin filter) to capture precipitated heavy metal compounds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the industrial filters of Meikrantz et al as the source of industrial waste in the method of Veglio et al because Meikrantz et al teach the industrial filter permitting recovery of heavy metals and Veglio et al teach a method of recovering heavy metals from industrial waste.  
	Note that while the claim recites separate steps of “processing the industrial filters, including the step of separating the casing from the filter media” and “digesting the filter media”, there is no provision in the claim that prevents these steps being performed simultaneously as is done in the process of Meikrantz et al.  
Regarding claim 10, Veglio et al further discloses the method further including the steps of at least one of heating (leaching was done at 30-90 degrees C; page 247, right column, first paragraph, lines 7-10) and stirring during the digesting step (flasks were stirred during leaching; page 246, right column, third paragraph, lines 1-8).
Claims 3, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Veglio et al (“Recovery of valuable metals from electronic and galvanic industrial wastes by leaching and  as applied to claim 1 above, and further in view of ter Harr (US 5,274,906).  
Meikrantz et al teach (see col. 1, lines 12-60) that prior to their invention, the filter media (“filter cartridges”) needed to be removed from any housing (“cartridge holders”) prior to recovery of the metal present in the filter, but fails to describe any details of the older removal process, nor that the casing is recycled.  
Ter Haar teaches (see abstract, col. 1, lines 7-29) that recycling of cartridge filters required separation of the filter media from the filter housing and that doing so permitted filter housing to become a recyclable product. Ter Haar shows that the filter housing is cut to permit removal of the internal filter media to be separated from the filter housing so that each may be separately recycled.
Therefore, in view of Meikrantz et al acknowledging that prior work had conducted a separation of the filter housing from the filter media prior to digesting the filter media and in view of ter Haar teaching the typical physical separation of the filter housing from the internal filter media to permit recycling , one of ordinary skill in the art would have been motivated to have utilized the known technique of separating the filter housing from the filter media prior to digesting the filter media to permit separate recycling of each as taught by ter Haar.  Note that separation of the filter housing from the filter media in ter Haar as well as the older process discussed in the background section of Meikrantz et al occurred prior to the digestion step of Meikrantz et al.  
Regarding claim 4, both Veglio et al and Meikrantz et al teach leaching of the heavy metal containing waste by using an acid.
Regarding claim 7, Veglio et al further discloses that the step of electrowinning continues until the solution formed in the digesting step is substantially depleted of ions of the first metal (quantitative selective recovery was found during electrowinning of copper (first metal) (100 percent copper 
Regarding claim 8, Veglio et al further discloses wherein said step of electrowinning is performed again (during the electrowinning operation, the discharge order was the following: copper (first metal) and then nickel (second metal); page 249, right column, sixth paragraph, lines 1-2) to electrodeposit a second metal from the solution to create a second solid metal product (nickel was deposited and recovered; page 249, right column, sixth paragraph, line 8 - page 250, left column second paragraph, line 3).
Regarding claim 9, based upon the same principal of Veglio et al of conducting the first electrodeposition step at controlled potential, one of ordinary skill in the art at the time of filing would have expected to have been able to separately recover a third metal from the solution which was free of both copper and another metal after having been subjected to the first and second electrodeposition.  This would have necessitated control of the potential during the second electrodeposition step to ensure that the second metal was selectively electrodeposited to leave a third metal in solution for deposition during a third step.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Veglio et al (“Recovery of valuable metals from electronic and galvanic industrial wastes by leaching and electrowinning”), Meikrantz et al (US 4,995,916) and ter Haar (US 5,274,906) as applied to claim 4 above, and further in view of Li et al (“Copper and Nickel Recovery from Electroplating Sludge by the Process of Acid-leaching and Electro-depositing”).
Veglio et al disclose wherein said step of electrodepositing includes the steps of electrowinning by depositing ions the first metal (electrowinning copper from solution; page 246, right column, fourth paragraph, lines 1-2; page 246, right column, sixth paragraph, heading) onto a cathode (onto a cathode; page 247, left column, second paragraph, line 9). 

Li et al discloses the use of a stainless steel cathode (stainless steel cathode; page 800, left column, first paragraph, lines 1-5) in the electrodepositing step of a copper/nickel recovery method from solid waste (electroplating sludge). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to have modified the Veglio et al disclosure to provide a stainless steel cathode, as taught by Li et al, in place of the platinum cathode of Veglio et al because Li et al show that the lower cost stainless steel material was known to be useful for the recovery of copper from a copper sulfate/sulfuric acid solution.
Regarding claim 6, Veglio et al further discloses wherein said step of electrodepositing the first metal to create a solid metal product includes the steps of depositing the ions of the first metal onto the cathode to create a greater than 99 percent pure solid metal product (X-ray diffraction analysis of the copper deposit indicated no identifiable impurity as shown; figure 5). One of ordinary skill in the art would have expected this high purity recovery to occur on the stainless steel cathode suggested by Li et al because the identity of the cathode material does not appear to have an effect on the purity of the recovered metal.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Veglio et al (“Recovery of valuable metals from electronic and galvanic industrial wastes by leaching and electrowinning”) as applied to claim 1 above, and further in view of Li et al (“Copper and Nickel Recovery from Electroplating Sludge by the Process of Acid-leaching and Electro-depositing”).
Veglio et al do not disclose the method further including a filtration step. 
Li et al disclose a similar method for the recovery of copper and nickel metals from electroplating sludge (an industrial waste), wherein the method further including a filtration step (the (leach) solution was filtered; page 799, left column, second paragraph, lines 5-10). The filtration step 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to have modified the method of Veglio et al to also provide a filtration step, as taught by Li et al, in order to separate the solution containing the leached metals from the undissolved solid waste remaining in the industrial waste.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Veglio et al (“Recovery of valuable metals from electronic and galvanic industrial wastes by leaching and electrowinning”) as applied to claim 1 above, and further in view of Shindo et al (US 2003/0019759).
Veglio et al do not disclose the method further including a carbon absorption step.
Shindo et al relate to the electrolytic recovery of metals from solutions, wherein the metals included iron, copper, nickel, etc. (see abstract, paragraph [0033]).  Shindo et al teach (see paragraph [0032]) subjecting an aqueous solution otherwise ready for electrodeposition (i.e. after any required leaching step) to an activated carbon treatment to eliminate organic matter from the aqueous solution which permits recovery of metal at the cathode of a higher purity (see abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to have modified the method of Veglio et al to add a carbon treatment to provide for the removal of organic material from the solution thereby improving the =purity of the recovered metals.  
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the activated carbon treatment step after formation of the metal containing solution (which occurred during the leaching/digesting step) and prior to conducting electrodeposition.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Veglio et al (“Recovery of valuable metals from electronic and galvanic industrial wastes by leaching and electrowinning”) in view of Li et al (“Copper and Nickel Recovery from Electroplating Sludge by the Process of Acid-leaching and  as applied to claim 11 above, and further in view of Turan et al (“Leaching of Chalcopyrite Concentrate with Hydrogen Peroxide and Sulfuric Acid in an Autoclave System”).
Veglio et al do not teach applying a pretreatment for removing iron from the filter media by adding an acid and peroxide bath to the filter media to dissolve the iron and to separate copper-rich solids from the iron-containing solution.  
Turan et al teach (see abstract, figs. 3 and 6-7) that a sulfuric acid and hydrogen peroxide leaching solution was effective for leaching both copper and iron.  However, Turan et al clearly teach that the reaction conditions were result effective variables that affected the selectivity of the leaching reaction, and that certain conditions preferentially leached more iron and less copper (e.g.-higher temperature (greater than 175°C) and high peroxide concentration).  
Therefore, it would have been obvious to one of ordinary skill in the art to have added an acid/peroxide leaching step on the waste material of Veglio et al as suggested by Turan et al to provide for separation of copper from iron by solubilizing the majority of the iron (see fig. 3 of Turan et al) and leaving the majority of the copper as a solid residue (unleached).  Such a step provided the advantage of easily separating the copper and iron content of the waste material by conducting an acid/peroxide leaching step under controlled conditions.
Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Veglio et al (“Recovery of valuable metals from electronic and galvanic industrial wastes by leaching and electrowinning”) in view of Li et al (“Copper and Nickel Recovery from Electroplating Sludge by the Process of Acid-leaching and Electro-depositing”) as applied to claim 1 above, and further in view of Erickson et al (US 3,539,290).
Veglio et al do not disclose wherein the processing steps include at least one step of stamping, milling, and iron pretreatment steps. 
Erickson et al relate to a method of the recovery of metal values from waste catalyst, wherein the metals recovered included heavy metals.  Erickson et al disclose at least one step of stamping, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Veglio et al to add an iron pretreatment as taught by Erickson et al for removing any iron content from the industrial waste prior to recovery of the other heavy metals. 
Claims 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meikrantz et al (US 4,995,916) in view of ter Haar (US 5,274,906) and Li et al (“Copper and Nickel Recovery from Electroplating Sludge by the Process of Acid-leaching and Electro-depositing”).
Meikrantz et al teach (see abstract, col. 1, lines 12-46, and col. 3, lines 16-51) a method for recovery of heavy metal waste from industrial phenolic resin filters comprising: collecting the waste filters; processing the filters (flushing filtered solids from the housing prior to filter dissolution; column 4, lines 34-35); and leaching (digesting) the filters into an acidic solution to transfer heavy metal ions from the filters into the acidic solution.  
Thus, Meikrantz et al fail to teach (1) the processing step separating the filter media from at least one of an outer casing, an end cap or an inner casing, (2) the heavy metal ions being copper ions and (3) electrodepositing the metal (copper) ions from the acidic solution onto an electrode.
Regarding (1), Meikrantz et al teach (see col. 1, lines 12-60) that prior to their invention, the filter media (“filter cartridges”) needed to be removed from any housing (“cartridge holders”) prior to recovery of the metal present in the filter, but fails to describe any details of the older removal process, nor that the casing is recycled.  

Therefore, in view of Meikrantz et al acknowledging that prior work had conducted a separation of the filter housing from the filter media prior to digesting the filter media and in view of ter Haar teaching the typical physical separation of the filter housing from the internal filter media to permit recycling , one of ordinary skill in the art would have been motivated to have utilized the known technique of separating the filter housing from the filter media prior to digesting the filter media to permit separate recycling of each as taught by ter Haar.  Note that separation of the filter housing from the filter media in ter Haar as well as the older process discussed in the background section of Meikrantz et al occurred prior to the digestion step of Meikrantz et al.  
Regarding (2) and (3), Li et al teach (see abstract, fig. 1, and paragraph spanning pages 797 and 798) that acid leaching of heavy metal containing solid waste was capable of solubilizing any copper present in the solid waste and that the copper solubilized into the acidic solution could be recovered by electrodepositing the copper from the solution onto an electrode (cathode, see first paragraph on page 800).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the filter of Meikrantz et al to recover solid waste having a copper content and to recover the copper portion of the solubilized heavy metals through an electrodeposition step as taught by Li et al because the copper could be easily separated from the other heavy metals through the electrodeposition step.  
Regarding claim 17, the process of Meikrantz et al separated the filter media from the stainless steel outer casing by dissolving the filter media along with the heavy metal contaminants.
.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meikrantz et al (US 4,995,916) in view of ter Haar (US 5,274,906) and Li et al (“Copper and Nickel Recovery from Electroplating Sludge by the Process of Acid-leaching and Electro-depositing”) as applied to claim 16 above, and further in view of Jackman (US 5,366,165).
Meikrantz et al disclose wherein said step of processing further includes step of pretreating the filter media before said step of digesting (flushing filtered solids from the housing prior to filter dissolution; column 4, lines 34-35). 
However, Meikrantz et al does not disclose removing iron materials. 
Jackman discloses (see abstract) a method for recycling of filters, wherein the process includes the steps of shredding the filters as received and then an additional step of removing iron materials from the shredded filters by using a magnetic separation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Meikrantz et al to recover any magnetic iron materials, as taught by Jackman, in order to improve the process of Meikrantz et al by recovering any iron (or other ferromagnetic material) from the filter separately from the other metals.
Regarding claim 19, Jackman discloses the use of a magnetic pretreatment to recover iron materials. 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meikrantz et al (US 4,995,916) in view of ter Haar (US 5,274,906) and Li et al (“Copper and Nickel Recovery from Electroplating Sludge by the Process of Acid-leaching and Electro-depositing”) as applied to claim 16 Turan et al (“Leaching of Chalcopyrite Concentrate with Hydrogen Peroxide and Sulfuric Acid in an Autoclave System”).
Meikrantz et al do not teach applying a pretreatment for removing iron from the filter media by adding an acid and peroxide bath to the filter media to dissolve the iron and to separate copper-rich solids from the iron-containing solution.  
Turan et al teach (see abstract, figs. 3 and 6-7) that a sulfuric acid and hydrogen peroxide leaching solution was effective for leaching both copper and iron.  However, Turan et al clearly teach that the reaction conditions were result effective variables that affected the selectivity of the leaching reaction, and that certain conditions preferentially leached more iron and less copper (e.g.-higher temperature (greater than 175°C) and high peroxide concentration).  
Therefore, it would have been obvious to one of ordinary skill in the art to have added an acid/peroxide leaching step on the waste material of Veglio et al as suggested by Turan et al to provide for separation of copper from iron by solubilizing the majority of the iron (see fig. 3 of Turan et al) and leaving the majority of the copper as a solid residue (unleached).  Such a step provided the advantage of easily separating the copper and iron content of the waste material by conducting an acid/peroxide leaching step under controlled conditions.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Meikrantz et al (US 4,995,916) in view of ter Haar (US 5,274,906) and Li et al (“Copper and Nickel Recovery from Electroplating Sludge by the Process of Acid-leaching and Electro-depositing”) and Turan et al (“Leaching of Chalcopyrite Concentrate with Hydrogen Peroxide and Sulfuric Acid in an Autoclave System”) as applied to claim 20 above, and further in view of Shindo et al (US 2003/0019759).
Meikrantz et al do not disclose the method further including a carbon absorption step.
Shindo et al relate to the electrolytic recovery of metals from solutions, wherein the metals included iron, copper, nickel, etc. (see abstract, paragraph [0033]).  Shindo et al teach (see paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to have modified the method of Meikrantz et al to add a carbon treatment to provide for the removal of organic material from the solution thereby improving the purity of the recovered (copper) metal.  
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Meikrantz et al (US 4,995,916) in view of ter Haar (US 5,274,906) and Li et al (“Copper and Nickel Recovery from Electroplating Sludge by the Process of Acid-leaching and Electro-depositing”) as applied to claim 16 above, and further in view of Veglio et al (“Recovery of valuable metals from electronic and galvanic industrial wastes by leaching and electrowinning”).
Li et al disclose the method further including a cell (a rectangular tank; page 800, left column, first paragraph, lines 1-2) configured to hold the acidic solution (electrolyte bath, pH 2; page 800, left column, first paragraph, lines 1-12) and an anode and cathode placed into the cell (anode and cathode; page 800, left column, first paragraph, lines 1-15).
Thus, Li et al fail to teach circulation of the acidic solution past the anode and cathode.  
Veglio discloses wherein said step of electrowinning includes circulating the acidic solution in the cell past the anode and cathode (a magnetic stirrer under the cell, supplied for stirring, was performed with a magnetically coupled anchor placed on the cell bottom adjacent to the anode and cathode; page 246, right column, sixth paragraph, line 1 - page 247, left column, first paragraph, line 4) to improve purity of a copper being electrodeposited onto the electrode (no impurities were detected in the copper deposit were detected by X-ray diffraction under stirring conditions as shown; figure 5) and reducing time required to fully perform said electrodeposition step (the decomposition reference potential was -0.1V versus SCE (saturated calomel electrode) without stirring, an increase in reference 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to have modified the method of Meikrantz et al to circulate the acidic solution during the electrowinning step to improve purity of a copper being electrodeposited onto the electrode and reducing the time required to fully perform said electrodeposition step, as taught by Veglio et al.
Regarding claim 24, note that Veglio et al disclose that certain process conditions could be maintained (see table 4, columns 1, 4) in order to produce copper having at least 99.9% purity in an electrowinning stage.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meikrantz et al (US 4,995,916) in view of ter Haar (US 5,274,906) and Li et al (“Copper and Nickel Recovery from Electroplating Sludge by the Process of Acid-leaching and Electro-depositing”) as applied to claim 16 above, and further in view of Kowalska et al (“Potential-Controlled Electrolysis as an Effective Method of Selective Silver Electrowinning from Complex Matrix Leaching Solutions of Copper Concentrate”).
Meikrantz et al do not disclose the method further including performing a second electrodeposition step to remove zinc ions from the solution onto an electrode and wherein said solution is substantially free of copper ions after the step of electrodepositing copper. 
Kowalska et al discloses a method for separate recovery of a pure metal from a solution which contains cations of more than one metal.  The method of Kowalska et al utilized potential-controlled electrolysis to conduct electrowinning on a solution comprising silver, copper and other metals (see Table 1).  However, by controlling the deposition conditions precisely, only one of the metals (silver) was deposited onto the cathode.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to have modified the process of Meikrantz et al to provide a first electrodeposition step using a 
Regarding claim 26, based upon the same principal of Kowalska et al of conducting the first electrodeposition step at controlled potential, one of ordinary skill in the art at the time of filing would have expected to have been able to separately recover a third metal from the solution which was free of both copper and zinc after having been subjected to the first and second electrodeposition.  This would have necessitated control of the potential during the second electrodeposition step to ensure that the zinc was selectively electrodeposited to leave a third metal in solution for deposition during a third step.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796